ALMOND, Senior Judge
(dissenting).
With all due respect, I do not agree with the majority opinion and would reverse the board.
The majority has stressed too much the differences in sound and appearance of the marks involved here. I do agree that those differences are great enough that a purchaser would not be likely to confuse the marks. However, as we have so often said, the real question to be resolved is whether the marks will confuse purchasers into believing that the goods to which the marks are applied emanate from the same source. See In re West Point-Pepperell, Inc., 468 *1350F.2d 200 (CCPA 1972); Paula Payne Products Co. v. Johnson Publishing Co., Inc., 473 F.2d 901 (CCPA 1973).
In my view, as applied to hosiery, LONDON LEGS has a feminine connotation, whereas LONDON GUARDS is decidedly masculine. The majority, in its opinion, acknowledges that the goods and channels of trade are identical in this ease. Furthermore, the majority agrees that LONDON as applied to hosiery is arbitrary. Under these circumstances, I believe that a purchaser would be likely to assume that these marks are used by the same manufacturer to identify separate lines of hosiery for women and men. In this case the differences in the marks, i. e., LEGS vis-a-vis GUARDS, merely distinguish women from men’s hosiery, whereas the common word LONDON suggests the same source. Accordingly, I would reverse.